Exhibit 10-23

ROCHESTER GAS AND ELECTRIC CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM



Amendment No. 3

          The Rochester Gas and Electric Corporation Supplemental Executive
Retirement Program, effective as of January 1, 1999, as subsequently amended by
the First and Second Amendments thereto (the "Plan"), is hereby further amended
as follows effective as of January 1, 2003:

1.     Section 1.8 (Employee) is amended by adding the following paragraph to
the end thereof:

"On or after January 1, 2003, "Employee" means an Employee of a Participating
Company who was a participant in the Plan on December 31, 2002 (listed in
Appendix C), and the Plan shall be closed to any new participants thereafter."

2.     Appendix C is created as follows:

"Appendix C

The following employees are designated as participants in the Plan:




Michael Tomaino
Paul Wilkens


[The social security numbers of the participants have been withheld for privacy
considerations.]



3.     Except as hereinabove modified and amended, the Plan, as amended, shall
remain in full force and effect.

          IN WITNESS WHEREOF OF THE ADOPTION OF THIS THIRD AMENDMENT, Rochester
Gas and Electric Corporation hereby executes this Third Amendment this 14th day
of August, 2003.

 

 

ROCHESTER GAS AND ELECTRIC
CORPORATION



 /s/Amy J. Fleischman                        


Witness

By: /s/Joseph J. Syta                          
         Joseph J. Syta
         Controller and Treasurer